                                                                                                Entered on Docket
                                                                                                August 20, 2019
                                                                                                EDWARD J. EMMONS, CLERK
                                                                                                U.S. BANKRUPTCY COURT
                                                                                                NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                            The following constitutes the order of the Court.
                                             2                                              Signed: August 20, 2019
                                             3
                                             4                                              _________________________________________________
                                                                                            M. Elaine Hammond
                                                                                            U.S. Bankruptcy Judge
                                             5
                                             6
                                             7
                                                                        UNITED STATES BANKRUPTCY COURT
                                             8
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                                                                 )   Case No. 16-53499 MEH
                                            10   In re                                           )   (Jointly Administered with
UNITED STATES BANKRUPTCY COURT




                                                 CECCHI GORI PICTURES, a California              )   Cast No. 16-53500)
  for the Northern District of California




                                            11                                                   )
                                                 corporation; CECCHI GORI USA, INC., a
                                                                                                 )   Chapter 11
                                            12   California corporation,                         )
                                                                            Debtor(s).           )
                                            13                                                   )
                                                                                                 )
                                            14                                                   )
                                                                                                 )
                                            15                                                   )   Adv. No. 17-5084
                                                 CECCHI GORI PICTURES and                        )
                                            16                                                   )
                                                 CECCHI GORI USA, INC.,
                                                                                                 )
                                            17                             Plaintiffs.           )
                                                                                                 )
                                            18   v.                                              )
                                                                                                 )
                                            19   GABRIELE ISRAILOVICI, an                        )   Date:           July 15, 2019
                                                 individual, GIOVANNI NAPPI, an                  )   Time:           11:00 a.m.
                                            20   individual, and KLAGI LIMITED (aka              )   Ctrm:           3020
                                                 KLAGI MANAGEMENT LIMITED                        )
                                            21                                                   )
                                                 and KLAGI LTD.), a Hong Kong                    )
                                            22   corporation,                                    )
                                                                           Defendants.           )
                                            23                                                   )
                                                                                                 )
                                            24
                                            25
                                                                     MEMORANDUM DECISION ON DEFENDANTS’
                                            26                          MOTION FOR SUMMARY JUDGMENT

                                            27          Defendants Gabriele Israilovici and Giovanni Nappi seek to have this court find as a

                                            28   matter of law that the § 541 Claims are time-barred. The applicable statute of limitations for




                                             Case: 17-05084      Doc# 82      Filed: 08/20/19     Entered: 08/20/19 13:12:47         Page 1 of 14
                                             1   these claims is three years pursuant to California Code of Civil Procedure § 338. Defendants
                                             2   argue Plaintiffs, Cecchi Gori Pictures, Inc. and Cecchi Gori USA, Inc. (“Debtors” or
                                             3   “Plaintiffs”) were on notice of the potential claims no later than September 18, 2013, and
                                             4   therefore, the three-year statute of limitations ran prior to Debtors’ filing Chapter 11 petitions
                                             5   on December 16, 2016. They further argue that no equitable tolling applies to extend the
                                             6   statute of limitations beyond the Petition Date, which would have initiated the two-year
                                             7   tolling period provided by 11 U.S.C. § 108.
                                             8          The question of when Plaintiffs discovered or should have discovered a claim is a
                                             9   question of fact. Admiralty Fund v. Hugh Johnson & Co., 677 F.2d 1301, 1309 (9th Cir.
                                            10   1982). Where the “uncontroverted evidence irrefutably demonstrates plaintiff discovered or
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   should have discovered the fraudulent conduct,” it may be decided as a matter of law.
                                            12   Mosesian v. Peat, Marwick, Mitchell & Co., 727 F.2d 873, 877 (9th Cir. 1984). The burden
                                            13   of proof is on Plaintiffs to designate specific facts demonstrating the existence of genuine
                                            14   issues for trial. This requires evidence from which a jury could reasonably infer a decision in
                                            15   Plaintiff’s favor. Dzung Chu v. Oracle Corp., 627 F.3d 376, 387 (9th Cir. 2010).
                                            16          For the reasons set forth below, I find that the standard for termination of tolling based
                                            17   on adverse domination advocated by Defendants is not applicable as a matter of law. Even if
                                            18   the standard they assert were to apply, then genuine issues of material fact preclude summary
                                            19   judgment. In addition, Defendants’ request to limit Plaintiffs’ assertions based on judicial
                                            20   estoppel is without merit. Accordingly, Defendants’ motion is denied.
                                            21          Background
                                            22          The parties agree on a number of key facts:
                                            23              1. On July 25, 2011, Davide Franco and Sergio Torri, liquidators of Nous, S.r.l.
                                            24                  (“Nous”), filed suit in Los Angeles Superior Court (the “LASC Action”). The
                                            25                  complaint included three causes of action seeking (i) declaratory relief, (ii)
                                            26                  recognition of a foreign country judgment, and (iii) appointment of a receiver.
                                            27                  The purpose of the suit was to gain control over proceeds of a judgment
                                            28                  entered in separate litigation (the “Nunnari Judgment”) and prevent Vittorio




                                             Case: 17-05084       Doc# 82      Filed: 08/20/19     Entered: 08/20/19 13:12:47         Page 2 of 14
                                             1                  Cecchi Gori (“Gori”) (or anyone purporting to act on his behalf) from
                                             2                  transferring proceeds of the Nunnari Judgment, until such time as Nous’
                                             3                  attempt to seek ownership and control of the Debtors was resolved.
                                             4              2. Nous asserted ownership of Debtors through its 100% ownership of Promint
                                             5                  Holdings, S.A. (“Promint”). Promint owned 100% of Cecchi Gori Group
                                             6                  Europe B.V. (“BV). BV then owned all the shares of Debtors.
                                             7              3. Gori and Debtors, under Gori’s control, disputed this and asserted that Gori
                                             8                  owned all the shares of Debtors.
                                             9              4. The LASC Action resulted in five years of litigation, including a request for
                                            10                  temporary restraining order, extensive discovery, and a stay pending appeal.
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11                  Ultimately, the judge in the LASC Action issued an order striking the answers
                                            12                  filed by Gori and the Debtors. On September 8, 2016, a judgment was issued
                                            13                  in favor of Nous finding that Nous was the owner of Debtors and entitled to
                                            14                  exercise control over them.
                                            15              5. In December 2016, Andrew De Camara was appointed CEO of the Debtors.
                                            16              6. While the LASC Action was pending, Gori and the Debtors entered into a
                                            17                  settlement of the Nunnari Judgment with Nunnari dated November 13, 2012
                                            18                  (the “Nunnari Settlement”). Pursuant to it, Nunnari paid $5,450,000 to Cecchi
                                            19                  Gori USA the following day. In connection with the Nunnari Settlement, Gori
                                            20                  and the Debtors executed a satisfaction of judgment.
                                            21          Correspondence about this event indicates that by June 2013, Nous learned that a
                                            22   settlement between Gori with the Debtors and Nunnari may have occurred. Through counsel,
                                            23   Nous requested confirmation of the settlement. Subsequently, Gori’s counsel confirmed the
                                            24   existence of the Nunnari Settlement but refused to provide details of it based on a
                                            25   confidentiality provision in the document.
                                            26          The parties dispute how correspondence from July and September 2013 regarding the
                                            27   Nunnari Settlement should be interpreted. Counsel for Nous sent their client a detailed letter
                                            28   dated July 23, 2013, stating that recent information suggested that a settlement of the Nunnari




                                             Case: 17-05084       Doc# 82     Filed: 08/20/19      Entered: 08/20/19 13:12:47      Page 3 of 14
                                             1   Judgment may have occurred. Two months later, counsel for Nous sent a letter dated
                                             2   September 18, 2013 to Gori’s counsel with language that is subject to interpretation. In
                                             3   particular, the parties debate the meaning of the following sections (emphasis added):
                                             4
                                             5              o    “You know well that I knew nothing about the purported settlement because
                                             6                  when I asked you why, in the more than six months since the agreement was
                                             7                  allegedly entered into, you had never informed Plaintiffs or the Court that such
                                             8                  an agreement existed, you responded that you had no obligation to do so. You
                                             9                  also know well that the vast amount of time and resources my clients and the
                                            10                  Court have expended since the beginning of this year on the TRO and related
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11                  exercises was explicitly for the purpose of protecting the Nunnari judgment
                                            12                  that your client had apparently already wasted.”
                                            13              o “Rather, you simply mentioned a willingness to discuss settlement now that
                                            14                  your client had surreptitiously absconded with the very asset that this lawsuit
                                            15                  was designed to protect. And, what I explicitly told you is that it would be
                                            16                  impossible for my clients to discuss settlement with your client until the true
                                            17                  facts surrounding the secret settlement were discovered . . . . We still have not
                                            18                  seen any evidence reflecting a settlement agreement – only what appears to be
                                            19                  an unfiled Satisfaction of Judgment.”
                                            20              o “On that point, you refused to provide any information about the settlement
                                            21                  agreement, other than the approximate date and the fact that the settlement
                                            22                  proceeds are “gone.” You would not provide any other information.”
                                            23              o “and at the end of the day, it is our perspective that nothing can move forward
                                            24                  until we obtain full disclosure of your client’s and the CG Entities’ disposition
                                            25                  of the Nunnari judgment.”
                                            26
                                            27          Defendants assert that this language establishes that Debtors (via Nous’ counsel) were
                                            28   on notice of the transfers.




                                             Case: 17-05084       Doc# 82      Filed: 08/20/19    Entered: 08/20/19 13:12:47        Page 4 of 14
                                             1          Yet, two and a half years later, in March 2016, Gori stated in response to an
                                             2   interrogatory that no dissipation of the Nunnari Judgment funds had occurred.
                                             3          In considering these issues it is important that recognize that Nous was seeking
                                             4   information on whether the Nunnari Settlement existed, and if so, its terms and what
                                             5   happened with the funds – but the Nunnari Settlement does not underly the § 541 Claims.
                                             6   Instead, Plaintiffs allege claims based on the argument that Defendants, with or without the
                                             7   knowledge of Gori, transferred funds received from the Nunnari Settlement for their own
                                             8   benefit.
                                             9          Analysis
                                            10      1. Adverse Domination Doctrine
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11          The parties dispute the standard to be applied to determine when equitable tolling
                                            12   based on the “adverse domination” doctrine should terminate. The adverse domination
                                            13   doctrine in California has been expressed in various ways over time. In Beal v. Smith, 46 Cal.
                                            14   App. 271, 279 (1920), the court stated:
                                            15          But where, as alleged here, the corporation and its board of directors were wholly
                                            16   under the domination of those who committed the original fraud the corporation is deemed to
                                            17   be in the same position as an incompetent person or a minor without legal capacity either to
                                            18   know or to act in relation to the fraud so committed, and during such period of incapacity the
                                            19   statute of limitations does not run, at least, against an innocent stockholder who was without
                                            20   knowledge of the fraud.
                                            21          Subsequently, the California Supreme Court in San Leandro Canning Co. v. Perillo,
                                            22   211 Cal. 482, 487 (1931) stated that it is a “well-settled principle of [California] law[] that the
                                            23   statute of limitations does not commence to run against unlawful acts and expenditures made
                                            24   by or under the direction of the directors of the corporation while they were in full control of
                                            25   its affairs and of the expenditure of its funds.”
                                            26          Defendants assert that where adverse domination exists, the party seeking to terminate
                                            27   the tolling period must show “that there was someone who had the knowledge, ability and
                                            28   motivation to bring suit during the period in which the defendants controlled the corporation.”




                                             Case: 17-05084        Doc# 82     Filed: 08/20/19       Entered: 08/20/19 13:12:47       Page 5 of 14
                                             1   Mosesian v. Peat, Marwick, Mitchell & Co., 727 F.2d 873, 879 (9th Cir. 1984). Relying on
                                             2   this line of cases, Defendants assert that Nous had the knowledge, ability and motivation to
                                             3   bring suit, such that any tolling based on adverse domination expired more than three years
                                             4   prior to Debtors’ bankruptcy filings.
                                             5          In contrast, Debtors assert that where adverse domination is asserted by a corporate
                                             6   successor to prior wrongdoers, the only question is when the former directors were no longer
                                             7   in control of the corporation pursuant to San Leandro Canning.
                                             8          The parties agree that the adverse domination doctrine applies to agents, employees,
                                             9   and third-parties that participated in the wrongdoing. See Admiralty Fund v. Peerless Ins.
                                            10   Co., 143 Cal. App. 3d 379, 390 (Cal. Ct. App. 1993).
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11          Underlying the dispute over the applicable standard is Defendants’ contention that the
                                            12   LASC Action was a shareholder derivative suit whereby Nous, the shareholder, was on notice
                                            13   of the Nunnari Settlement and the dissipation of assets that followed more than three-years
                                            14   prior to the Petition Date.
                                            15          As a result, two issues must be addressed. First, whether the LASC Action was a
                                            16   shareholder derivative suit. Second, the standard to apply for termination of adverse
                                            17   domination tolling.
                                            18      (a) The LASC Action was not a shareholder derivative suit.
                                            19          The LASC Action was precipitated by an award of judgment in favor of Gori and
                                            20   Debtors, and against Nunnari for over $13,000,000 in 2011 (“Nunnari Judgment”). After
                                            21   learning of the Nunnari Judgment, the Criminal Court of Rome ordered seizure of the Nunnari
                                            22   Judgment for satisfaction of Debtors’ obligations to an Italian bankruptcy estate. The
                                            23   liquidators of Nous then filed the LASC Action to gain control over the proceeds of the
                                            24   Nunnari Judgment by obtaining a declaration that they were the ultimate owners of Debtors,
                                            25   through two other entities.
                                            26          The LASC Action sought relief on three claims: (1) declaratory relief, (2) recognition
                                            27   of foreign-country judgment, and (3) appointment of receiver. While Defendants recognize
                                            28




                                             Case: 17-05084       Doc# 82      Filed: 08/20/19   Entered: 08/20/19 13:12:47       Page 6 of 14
                                             1   that the LASC Action was not identified as a shareholder derivative action, they nevertheless
                                             2   contend that it was one in fact.
                                             3          “It is fundamental that a corporation is a legal entity that is distinct from its
                                             4   shareholders.” Grosset v. Wenaas, 42 Cal. 4th 1100, 1108 (Cal. 2008). The board of directors
                                             5   of a corporation has the authority to manage its business and affairs – its shareholders do not.
                                             6   As the corporation is a separate legal entity, its shareholders may not bring a direct cause of
                                             7   action. Instead, their alternative is to “bring a derivative suit to enforce the corporation’s
                                             8   rights and redress its injuries when the board of directors fails or refuses to do so. When a
                                             9   derivative suit is brought to litigate the rights of the corporation, the corporation is an
                                            10   indispensible party and must be joined as a nominal defendant.” Id. As recognized in Federal
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   Rule of Civil Procedure 23.1, a derivative action is present “when one or more shareholders or
                                            12   members of a corporation . . . bring a derivative action to enforce a right that the corporation
                                            13   . . . may properly assert but has failed to enforce.”
                                            14          In the LASC Action, Nous was not seeking to have an officer of the Debtors enforce a
                                            15   corporate right or redress an injury resulting from a failure to act. Instead, it was seeking to
                                            16   establish its ownership of Debtors. California Corporations Code § 800(b)(1) imposes stock
                                            17   ownership requirements for standing to pursue a shareholder’s derivative suit. In order to
                                            18   bring a derivative action, an individual must be a shareholder both when the derivative action
                                            19   is filed and when the event complained of occurred. See Grosset, 42 Cal. 4th at 1114. As
                                            20   such, Nous could not bring a derivative suit until its ownership interest was recognized—
                                            21   which occurred years after the Nunnari Judgment was issued or settled.
                                            22          Defendants’ reliance on Starbird v. Lane, 203 Cal. App. 2d 247, 254-55 (Cal. Ct. App.
                                            23   1962) is misplaced. This case briefly states the general elements of a derivative action. Yet it
                                            24   does not address the key issues here – an assertion of ownership interest and standing.
                                            25          (b)     Adverse domination tolling terminates with change of control.
                                            26          In their Motion, Defendants relied upon the standard provided in Mosesian, that a
                                            27   moving party seeking to establish the end of adverse domination must show “that there was
                                            28




                                             Case: 17-05084       Doc# 82      Filed: 08/20/19      Entered: 08/20/19 13:12:47         Page 7 of 14
                                             1   someone who had the knowledge, ability and motivation to bring suit during the period in
                                             2   which the defendants controlled the corporation.” Mosesian, 727 F.2d at 879.
                                             3          Debtors assert that this is an action brought directly by Debtors through new
                                             4   management and not a shareholder derivative action; therefore, adverse domination tolling
                                             5   ends once the wrongdoers are no longer in control of a corporation and its use of funds. San
                                             6   Leandro Canning, 211 Cal. at 487. As stated above, I agree that neither the LASC Action or
                                             7   this adversary proceeding are shareholder derivative actions.
                                             8          The facts in San Leandro Canning are similar to those presented – the plaintiff, a
                                             9   California corporation, brought claims against its former directors who were alleged to have
                                            10   illegally withdrawn money from the corporation for their own benefit. In its analysis, the
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   California Supreme Court recognized “what we deem to be a well-settled principle of law,
                                            12   that the statute of limitations does not commence to run against unlawful acts and
                                            13   expenditures made by or under the direction of the directors of the corporation while they
                                            14   were in full control of its affairs and of the expenditure of its funds.” Id. at 487. The court
                                            15   grounded its statement on the prior cases of City of Oakland v. Carpentier, 13 Cal. 540, 552
                                            16   (1859), Pacific Vinegar Works v. Smith, 152 Cal. 507, 514 (1907), and Whitten v. Dabney,
                                            17   171 Cal. 621, 629
                                            18          (1915). From this, Debtors assert that so long as they remained subject to Gori’s
                                            19   control, equitable tolling continued. Defendants do not contest that Nous gained actual
                                            20   control of Debtors in September 2016, upon entry of judgment in the LASC Action.
                                            21          In response, Defendants assert that equitable tolling based on control is limited by
                                            22   discovery of the fraud by a protesting shareholder. Yet, none of the cases they cite stand for
                                            23   this principle. Instead, the cases they rely upon stand for the principle that adverse
                                            24   domination tolling only applies to claims based on fraud, not negligence. See FDIC v.
                                            25   Dawson, 4 F.3d 1303, 1312 (5th Cir. 1993) (principle stated in finding that an action for fraud
                                            26   committed against a corporation is tolled but the tolling does not apply to a claim based upon
                                            27   negligence); Burt v. Irvine Co., 237 Cal. App. 2d 828, 867 (general statement of the doctrine,
                                            28   citing Fox v. Hale & Norcross Silver Min. Co., 108 Cal. 369 (1895), which addresses the




                                             Case: 17-05084       Doc# 82      Filed: 08/20/19     Entered: 08/20/19 13:12:47        Page 8 of 14
                                             1   shorter period for asserting a claim against directors based on negligence than for fraud).
                                             2   Accordingly, I find these arguments without merit.
                                             3              While this motion presents a strong case for sua sponte entry of summary judgment
                                             4   for Plaintiffs, I decline to enter it here as Defendants were not provided with notice and a
                                             5   reasonable time to respond in accordance with Federal Rule of Civil Procedures 56(f)(1),
                                             6   made applicable by Federal Rule of Bankruptcy Procedure 7056.
                                             7         (c) Even if the court were to apply the standard proposed by Defendants, disputed issues
                                             8              of material fact preclude summary judgment.
                                             9              Defendants assert that Nous had the knowledge, ability and motivation to bring suit,
                                            10   such that equitable tolling based on adverse domination ended as of September 2013. Their
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   analysis relies on disputed issues of fact.
                                            12              Knowledge: The heart of Defendants’ motion is that Nous had the requisite
                                            13   knowledge that Debtors’ assets were missing as of the September 18, 2013 letter from Nous’
                                            14   counsel to Gori’s counsel. While this letter confirms knowledge of the Nunnari Settlement,
                                            15   the meaning of the disputed language relied upon by Defendants is subject to multiple
                                            16   interpretations. 1 While Defendants appears to argue that Nous’ counsel refers to dissipation
                                            17   of the settlement proceeds in the letter, the disputed language could also be interpreted as
                                            18   referencing the Nunnari Judgment – the very asset that the LASC Action was designed to
                                            19   protect – which Gori settled for a significantly reduced, undisclosed payment. That the
                                            20   settlement proceeds are “gone” does not resolve this question on its own, particularly in light
                                            21   of Gori’s statement of the exact opposite three years later under penalty of perjury.
                                            22   Knowledge of the Nunnari Settlement fails to provide Nous or Debtors with the requisite
                                            23   knowledge of wrongdoing. The § 541 Claims do not arise from Gori receiving the proceeds
                                            24   of the Nunnari Settlement; they arise from events that occurred after Cecchi Gori USA
                                            25   received the funds. Thus, whether Nous had sufficient knowledge of the subsequent transfer
                                            26   of the settlement proceeds is a material fact subject to genuine dispute.
                                            27
                                            28
                                                 1
                                                     The disputed language is quoted in the background section.



                                             Case: 17-05084            Doc# 82       Filed: 08/20/19        Entered: 08/20/19 13:12:47   Page 9 of 14
                                             1              Ability: Defendants contend that Nous was the ultimate shareholder of Debtors from
                                             2     the moment it filed the LASC Action in 2011, thereby transforming the LASC Action into a
                                             3     shareholder derivative action. As made clear at the hearing on the motion, the point at which
                                             4     Nous became a shareholder of Debtors is highly contested. Defendants contend that because
                                             5     the complaint brought by Nous used the present tense in referring to its interest in Debtors and
                                             6     a default judgment was entered five years later, that Nous was a shareholder upon filing of the
                                             7     complaint in 2011. Plaintiffs argue that the shareholder interest of Nous was not manifest
                                             8     from the prior Italian proceedings 2 and not recognized and enforceable until entry of
                                             9     judgment in 2016. If the superior court had found that Gori was the ultimate shareholder of
                                            10     Debtors then Nous would have had no claim to Debtors or their assets.
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11              Motivation: It is undisputed that if Nous had knowledge of the dissipation of assets
                                            12     and the ability to pursue a claim to recover them, it had the motivation to pursue their
                                            13     recovery. Given the highly contentious nature of the LASC Action, the fact that Nous did not
                                            14     pursue additional discovery or take further action to seek their recovery is a strong indicator
                                            15     that it lacked the requisite knowledge.
                                            16              In sum, Defendants’ assertion that equitable tolling was ended by Nous’ obtaining the
                                            17     knowledge, ability and motivation to pursue actions against the wrongdoers no later than
                                            18     September 2013 is not established by undisputed facts. As such, summary judgment must be
                                            19     denied on this theory.
                                            20         2. Judicial Estoppel
                                            21              In the alternative, Defendants assert that judicial estoppel should apply to limit
                                            22     Debtors’ position in this adversary proceeding. They identify two acts warranting judicial
                                            23     estoppel. First, they argue that Nous’ filing of the LASC Action should bar Debtors from
                                            24     asserting Nous “did not really control the stock of Debtors.” Motion, Dkt 62-1, p. 23, lines
                                            25     17-19. Second, they contend that filings made by Nous in the LASC Action should bar
                                            26     Debtors from asserting that Nous “neither knew or suspected Gori’s alleged defalcations by
                                            27     January 8, 2013.” Motion, p. 24, lines 15-16.
                                            28     2
                                                    As the Italian Criminal Court found that Gori controlled Debtors, the Italian proceedings would indicate that
                                                   Gori, not Nous, as the shareholder of Debtors.



                                                 Case: 17-05084         Doc# 82       Filed: 08/20/19 Entered: 08/20/19 13:12:47                     Page 10 of
                                                                                                    14
                                             1            “Judicial estoppel is an equitable doctrine that precludes a party from gaining an
                                             2     advantage by asserting one position, and then later seeking an advantage by taking a clearly
                                             3     inconsistent position.” Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778, 782 (9th Cir.
                                             4     2001). The doctrine is intended “to protect against a litigant playing ‘fast and loose with the
                                             5     courts' by asserting inconsistent positions.” Rockwell Int'l Corp. v. Hanford Atomic Metal
                                             6     Trades Council, 851 F.2d 1208, 1210 (9th Cir.1988).
                                             7            Three factors are considered in determining whether judicial estoppel should apply:
                                             8        (1) “a party's later position must be ‘clearly inconsistent’ with its earlier position”;
                                             9            (2) whether the party succeeded in its prior position, because “[a]bsent success in a
                                            10     prior proceeding, a party's later inconsistent position introduces no ‘risk of inconsistent court
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     determinations' ”; and
                                            12            (3) “whether the party seeking to assert an inconsistent position would derive an unfair
                                            13     advantage or impose an unfair detriment on the opposing party if not estopped.”
                                            14            New Hampshire v. Maine, 532 U.S. 742, 750–51 (2001) (citations omitted).
                                            15                    Application of judicial estoppel is at the discretion of the court. See Hamilton,
                                            16     270 F.3d at 782; New Hampshire v. Maine, 532 U.S. at 752.
                                            17        (a) Nous is not judicially estopped from asserting that it did not control Debtors prior to
                                            18            entry of judgment in the LASC Action.
                                            19            Defendants’ position that Debtors are estopped from asserting that Nous was not in
                                            20     control of them prior to entry of judgment in the LASC Action is inconsistent with Nous
                                            21     filing suit to adjudicate and obtain recognition of its ownership interest in Debtors. In fact,
                                            22     this argument provides the perfect example of why judicial estoppel is at the discretion of the
                                            23     court rather than by rote application.
                                            24            Defendants would have this court focus solely upon entry of default judgment in the
                                            25     LASC Action. Applying the basic principle that entry of default is deemed an admission of all
                                            26     well-pled facts, Defendants extrapolate that any statements made by Nous in the complaint or
                                            27     TRO application should be attributed to Debtors, resulting in a finding that Nous was always
                                            28     subject to Debtors’ control. This argument ignores the five years of litigation between filing




                                                 Case: 17-05084      Doc# 82      Filed: 08/20/19 Entered: 08/20/19 13:12:47             Page 11 of
                                                                                                14
                                             1     of the complaint and entry of judgment. Within that time period, extensive discovery, a TRO
                                             2     request, an appeal, and a stay of proceedings occurred. To view the allegations of a complaint
                                             3     as pre-ordained, and thereby bar the subsequent beneficiaries of the LASC Action from
                                             4     pursuit of claims made possible by the result of five years of litigation is a mockery of judicial
                                             5     estoppel.
                                             6        (b) Debtors’ position that Nous did not know or suspect Gori’s alleged defalcations is not
                                             7            clearly inconsistent with Nous’ seeking of a TRO in the LASC Action.
                                             8            Finally, Defendants assert that Debtors should be judicially estopped from asserting
                                             9     that Nous did not know or suspect Gori’s alleged defalcations by the issuance of a TRO in
                                            10     January 2013. This allegation fails on the first factor – whether Debtors’ position is clearly
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     inconsistent with Nous’ position in seeking the TRO. Nous sought the TRO based upon
                                            12     Gori’s continuing denial of Nous’s ownership and control over Debtors and his refusal to
                                            13     stand down as their officer or director. See Ex Parte Application for Temporary Restraining
                                            14     Order, Komorsky Decl, Exh. 6. Based on Gori’s past history, they requested and obtained a
                                            15     TRO maintaining the status quo. The TRO Application in no way references the Nunnari
                                            16     Settlement or the subsequent transfers that underlie this adversary proceeding. As such, there
                                            17     is nothing “clearly inconsistent” in the requests for relief such that Debtors should be
                                            18     judicially estopped from pursuing the § 541 Claims.
                                            19        3. Remaining equitable arguments need not be addressed.
                                            20            Debtors assert additional arguments in opposition to summary judgment. The court
                                            21     need not address them here as Defendants have not prevailed on their requests for a finding
                                            22     that the § 541 Claims are time-barred as a matter of law.
                                            23            Conclusion
                                            24            For the reasons stated herein, summary judgment is denied. An order will be entered
                                            25     contemporaneously herewith.
                                            26            For the reasons set forth in the Memorandum Decision filed contemporaneously
                                            27     herewith, the Motion for Summary Adjudication that the Statute of Limitations Bars the First,
                                            28




                                                 Case: 17-05084      Doc# 82      Filed: 08/20/19 Entered: 08/20/19 13:12:47            Page 12 of
                                                                                                14
                                             1     Second and Third Claims for Relief filed by defendants Gabriele Israilovici and
                                             2     Giovanni Nappi is hereby DENIED.
                                             3                                        **END OF ORDER**
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28




                                                 Case: 17-05084     Doc# 82     Filed: 08/20/19 Entered: 08/20/19 13:12:47           Page 13 of
                                                                                              14
                                                                                COURT SERVICE LIST
                                             1
                                             2
                                             3     All ECF Recipients
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28




                                                 Case: 17-05084    Doc# 82   Filed: 08/20/19 Entered: 08/20/19 13:12:47   Page 14 of
                                                                                           14
